Citation Nr: 1729421	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-00 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to January 9, 2015, and a staged initial rating greater than 70 percent from January 9, 2015.

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for loss of muscle control, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for memory problems, to include as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for muscle and joint pain, chronic fatigue, loss of muscle control, memory problems, and a skin disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that hemorrhoids are related to the Veteran's active duty service.

2.  Prior to January 9, 2015, the Veteran's PTSD was manifested by symptoms productive of functional occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  From January 9, 2015, the Veteran's PTSD was manifested by symptoms productive of functional impairment no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating of 70 percent, but no greater, for PTSD prior to January 9, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a staged initial rating greater than 70 percent for PTSD from January 9, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, letters dated in September 2011, January 2012, and October 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was most recently provided with a VA examination addressing the severity of his PTSD in January 2015.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination provided was adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD under the appropriate rating criteria.  The Veteran was not provided with a VA examination with regard to his claim for entitlement to service connection for hemorrhoids.  However, a VA examination was not required in this case, as there is no evidence of in-service incurrence of hemorrhoids and no competent evidence in the claims file suggesting a nexus between the Veteran's hemorrhoids and his active duty service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2014 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


I.  Hemorrhoids

The Veteran contends that service connection is warranted for hemorrhoids.  During his October 2014 hearing before the Board, he testified that he sought treatment for hemorrhoids in 1992, soon after his discharge from service.  He alleged that he has continued to have problems with hemorrhoids since that time.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).  However, hemorrhoids are not among the list of chronic diseases for which presumptive service connection may be granted when there is evidence of the disability within one year of service discharge or based upon continuity of symptomatology.

The Veteran's service treatment records are negative for any complaints of or treatment for hemorrhoids.  A June 1991 separation examination found that the Veteran's anus and rectum were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of piles or rectal disease.

In January 1996, the Veteran underwent a VA general medical examination.  He reported a history of blood in the stool and on paper.  The diagnosis was hemorrhoids.

VA treatment records from 2000 through 2017 reflect complaints of and treatment for hemorrhoids with otherwise normal bowel movements.  In November 2010, the Veteran reported red stool and a lot of blood in the toilet.  He stated that this had occurred before, and he did not see it as an emergency.  A September 2011 colonoscopy revealed rectal bleeding.  In October 2011, the Veteran was prescribed hemorrhoidal suppositories and ointment.  In October 2012, the Veteran stated that he had blood in his stool for the prior week, which had increased.  The diagnosis was hemorrhoids.  An August 2013 treatment record reported that the Veteran had a small external hemorrhoid without bleeding.  In 2014 and 2015, the Veteran described a history of hemorrhoids with rare constipation for 20 years.  In 2017, the Veteran was prescribed hemorrhoidal ointment for hemorrhoid treatment.

After a thorough review of the evidence of record, the Board concludes that entitlement to service connection for hemorrhoids is not warranted, as there is no competent medical or lay evidence showing that the Veteran's hemorrhoids are related to his military service.  The evidence does show diagnoses of hemorrhoids.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the evidence does not show a link between the Veteran's current hemorrhoids and his active duty service.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for hemorrhoids, and the Veteran has not provided any lay statements that he experienced hemorrhoids or symptoms of hemorrhoids during military service.  Further, the first medical evidence of hemorrhoids is dated in 1996, over 5 years after the Veteran's discharge from military service.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As the probative evidence of record does not support a finding that the Veteran's hemorrhoids is causally related to or aggravated by the Veteran's military service, service connection is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim; accordingly, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

The Veteran alleges that an increased rating is warranted for his service-connected PTSD, greater than 50 percent prior to January 9, 2015, and greater than 70 percent from January 9, 2015.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In October 2010, the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms including anger outbursts, anxiety, panic attacks, restlessness, difficulty trusting others, discomfort in crowds of people, social isolation, marked insomnia, fatigue during the day, marked short-term memory impairment, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.

He reported drinking an average of three alcoholic drinks per day "to relax" but that he rarely drank to intoxication.  The Veteran reported that he was married to his second wife.  He stated that he divorced his first wife after nine years of marriage, and noted that he had one child.  He explained that his anger was a factor in both marriages, straining his relationships.  He reported that he experienced outbursts of anger where he yelled and sometimes broke things.  He denied any violence.  He stated that he was uncomfortable in crowds of people, and noted that he often stood off to the side while watching his son's sports games.  He reported that his wife thought that he drank alcohol too much.  He noted that he had a close relationship with his son and saw him regularly.  He explained that he had many acquaintances but few friends, although he acknowledged that he had a few close friends that he had known for many years, although he does not spend much time with them.  He stated that he used to enjoy playing sports and fishing, but that his joint pain interfered with sports and he no longer had time to fish.  He denied a history of suicide attempts and physical fights, but reported that, during the context of anger, he pulled his pistol on people on at least two occasions.  The examiner reported that the Veteran evidenced moderate to severe psychosocial impairment.

Mental status examination revealed the Veteran to be clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable but restless.  Speech was normal, mood was agitated, and affect was constricted.  Attention was intact and the Veteran was fully oriented.  Thought processes and content were unremarkable and there was no evidence of delusions.  Judgment and insight were intact.  There was no evidence of hallucinations, inappropriate behavior, or obsessive and ritualistic behavior.  The Veteran reported experiencing panic attacks once per week, which were severe, and triggered by intense anger.  He stated that he had thoughts of hurting others intermittently over the past 20 years with no specific plans.  There was no suicidal ideation.  Impulse control was fair with evidence of conflicts in which the Veteran came close to fighting.  Remote and immediate memory were normal, and short-term memory was moderately impaired.  The Veteran reported that he was employed and working fulltime as an electrician.  He explained that he quit his last job due to inability to get along with others, and that he worked short-term jobs due to his difficulty getting along with others.  The diagnosis was chronic PTSD, and a GAF score of 51 was assigned.  The examiner remarked that the Veteran's PTSD was moderate to severe and resulted in moderate psychosocial, affective, occupational, and cognitive functional impairment.  The examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment, but did result in signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, school, and mood.

VA treatment records from 2010 through January 2015 reflect complaints of and treatment for PTSD, polysubstance abuse, and depression.  The records note the Veteran reported symptoms of depressed mood, insomnia, irritability, short temper, low energy, built up rage, violent dreams, anxiety, anger outbursts, mood swings, intrusive thoughts, social isolation, minimal contact with family, difficulty concentrating, poor focus, and lack of motivation.  The records also show that the Veteran denied suicidal ideation and exhibited good grooming and hygiene.  Eye contact and speech were normal.  He was fully oriented with normal speech and no evidence of psychosis.  Mood was irritable, anxious, or depressed and affect was angry, restricted, or appropriate.  Thought content and thought processes were normal.  There was no evidence of hallucinations.  Insight and judgment were adequate.  In July 2010, the Veteran indicated that marital strain exacerbated his symptoms.  A January 2011 record reflects diagnoses of depressive disorder and PTSD, and a GAF score of 60.  In October 2011, the Veteran reported that he lived with his wife, but felt that their marriage would soon be over.  A GAF score of 55 was assessed.  An August 2013 record notes a GAF score of 60.  In March 2014, he reported a history of suicidal thoughts, but denied suicidal ideation at that time.

In November 2012, the Veteran underwent another VA examination.  He endorsed symptoms including suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He also reported exaggerated startle response, fear of loud noises, insomnia, and mood swings.  The examiner noted a belief that the Veteran's symptoms developed secondary to the Veteran's chronic abuse of cocaine and alcohol as well as from the life he described living while selling cocaine (carrying weapons and deals gone bad).  The Veteran reported that he remained married to his second wife, and that their relationship was "okay."  He indicated that she was unaware of his ongoing use of cocaine and opiates, but that she knew that he drank alcohol.  The Veteran stated that he had a 16-year old son by his first marriage and a 14-year old by a separate relationship.  He indicated that he kept in contact with both sons, as well as his mother and eight siblings.  He noted recreational activities including watching television, reading, fishing, and using alcohol and drugs.  He stated that he had a "friend" that he used cocaine with.  With regard to employment, the Veteran stated that he took union contract electric work mostly out of state for periods of a few weeks to a few months at a time.  Between those jobs, he worked an average of three days of the week doing "word-of-mouth electrical jobs in construction."

Mental status examination showed the Veteran to be cleanly groomed and dressed with dark circles under both eyes.  Motor activity was normal and speech was soft, linear, and coherent.  Mood was described as variable with a calm affect.  Thought process and content showed no overt psychosis or mania.  There was no evidence of hallucinations, suicidal ideation, or homicidal ideation, although the Veteran noted "fleeting thoughts against others" based upon their racist thoughts or beliefs.  The Veteran was alert and fully oriented with intact concentration.  Insight and judgment were "respectively selectively limited and skewed by personality issues . . . ."  The diagnoses were cocaine dependence, alcohol dependence, opiate abuse, and substance-induced mood disorder.  The examiner did not believe that the Veteran met the full diagnostic criteria for PTSD.  A GAF score of 59 was assigned.  The examiner opined that the Veteran's cocaine dependence, alcohol dependence, opiate abuse, and substance-induced mood disorder were not caused by his PTSD.  The examiner concluded that the Veteran's psychiatric disabilities resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

During an October 2014 hearing before the Board, the Veteran testified that his PTSD caused symptoms including avoidance of crowds, insomnia, nightmares, violent dreams, a history of suicidal thoughts upon returning from Desert Storm, homicidal thoughts, poor long-term memory, interpersonal conflicts and arguments, and inability to keep a job.  He reported that he had held over 50 jobs during the prior 5 years.  While he noted that many of those jobs were short-term jobs not expected to last indefinitely, he sometimes lost a job due to conflicts with co-workers.  He reported that he was not working at that time, as he was attending school.

VA treatment records from January 2015 through January 2017 reflect some complaints of and treatment for PTSD.  In December 2015, the Veteran reported rare flashbacks and depression.  There was no evidence of suicidal ideation, and the Veteran declined mental health treatment.  The diagnoses were PTSD, anxiety, and depression, and the Veteran was noted to be stable with medications.

In January 2015, the Veteran underwent another VA examination.  The Veteran endorsed symptoms including depressed mood, anxiety, nightmares, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  The Veteran reported that he separated from his wife of 11 years approximately 2 years before.  He noted that he had one child and his wife had one child, and that they were teenagers.  He reported rare contact with his children, no friends, and no family support.  He stated that he lived alone and had no pets.  He indicated that he enjoyed listening to music and fishing, but no longer engaged in those activities.  He noted that his anger caused many problems with his marriage and in his relationships with his children.  He explained that he was unemployed, and had been unemployed since early 2014.  He stated that his irritability and flying off the handle caused a lot of problems for him at work, and that he was fired from several jobs because of this.  

The examiner noted that the Veteran appeared fully oriented, but lethargic.  He was appropriately dressed but had not shaved that morning.  The Veteran was hypervigilant with exaggerated startle response.  He stated that he experienced difficulty sustaining focus, impaired memory, anger outbursts, low frustration tolerance, amotivation, constant angry mood, flashbacks, and angeria.  He denied suicidal ideation but reported homicidal thoughts in which he would like to ram into other cars.  He was suspicious and lost several jobs, as well as his marriage, because of his aggression.  He had no leisure activities and did not take his medication as prescribed.  The examiner remarked that the Veteran had very poor judgment with respect to ongoing substance dependence issues.  The diagnoses were PTSD and substance abuse.  A GAF score of 55 was assigned.  The examiner reported that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

After a detailed review of the claims file, the Board concludes that the preponderance of the evidence is in favor of an initial rating of 70 percent, but no greater, for PTSD prior to January 9, 2015, but against a staged initial rating greater than 70 percent from January 9, 2015.

The Veteran's 50 percent evaluation prior to January 9, 2015 contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His 70 percent rating from January 9, 2015 contemplates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 51, 55, 59, and 60 prior to January 9, 2015 and 55 after January 9, 2015 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Prior to January 9, 2015, the Veteran demonstrated symptoms including anger outbursts, anxiety, panic attacks, depression, avoidance of crowds, social isolation, insomnia, short-term memory impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, lack of interest, mood swings, and intrusive thoughts.  He described some marital strain with his second wife, but indicated that their relationship was "okay."  He also reported that he was close to his sons.  

The medical evidence of record prior to January 9, 2015 shows that the Veteran was neatly groomed and appropriately dressed.  He demonstrated agitated, irritable, anxious, and depressed mood with constricted, angry, restricted, or appropriate affect.  Speech and eye contact were normal, and the Veteran was alert and fully oriented.  Attention was intact, and judgment and insight were also intact, although "selectively limited and skewed by personality issues."  There is evidence of short-term memory impairment, but long-term memory was normal.  There was a history of suicidal thoughts, but the Veteran regularly denied suicidal ideation.  Additionally, the Veteran endorsed some homicidal thoughts without plan or intent.  Impulse control was reported to be fair.  The October 2010 VA examiner concluded that the Veteran's PTSD did not result in total occupational and social impairment, but did result in signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, school, and mood.

Affording the Veteran the benefit of the doubt, the Board concludes that an initial disability rating of 70 percent, and no greater, is warranted for the Veteran's PTSD prior to January 9, 2015.  In that regard, the Board finds that the evidence shows functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran exhibited some of the symptoms contemplated in a 70 percent rating, including suicidal ideation, near-continuous depression, impaired impulse control demonstrated by the Veteran's repeated anger outbursts and pulling a pistol during an argument two times, and difficulty adapting to stressful circumstances in a worklike setting.  Additionally, during the October 2010 VA examination, the VA examiner concluded that the Veteran's PTSD resulted in signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, school, and mood.  Although the evidence does not reflect that the Veteran experienced all of the symptoms contemplated by a 70 percent rating, the with consideration of the benefit of the doubt, the Board concludes that the evidence shows functional impairment more nearly comparable to a 70 percent rating prior to January 9, 2015.  

However, there is no evidence that the Veteran's PTSD resulted in total occupational and social impairment prior to January 9, 2015.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although he struggled with work, the Veteran was able to engage in short-term work assignments.  Further, while he described marital strain, he remained married and reported that his relationship with his wife was "okay."  Last, the October 2010 VA examiner concluded that the Veteran's PTSD did not result in total occupational and social impairment.  Accordingly, the evidence does not more nearly approximate an initial rating of 100 percent for PTSD prior to January 9, 2015.

From January 9, 2015, the evidence shows that the Veteran's PTSD was manifested by flashbacks, depression, anxiety, nightmares, suspiciousness, panic attacks, impaired focus and memory, anger outbursts, low frustration tolerance, lack of motivation, sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  The Veteran was separated from his wife and no longer kept in good contact with his sons.  He denied any close friends.  He experienced irritability and flying off the handle at work, and was fired from several jobs because of this.  He was hypervigilant and experienced exaggerated startle response.

The medical evidence of record from January 9, 2015 reflects depressed and anxious mood, panic attacks weekly or less often, mild memory loss, flattened affect, impaired judgment, inability to establish and maintain effective relationships, and obsessional rituals which interfere with routine activities.  The Veteran was fully oriented, but lethargic.  He was appropriately dressed but unshaven.  He denied suicidal ideation, but reported some homicidal ideation without plan or intent.  Judgment was very poor and the Veteran did not take his medication as prescribed.  The January 2015 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 100 percent evaluation from January 9, 2015, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 70 percent or lower disability rating from January 9, 2015.  Although there is evidence that the Veteran's PTSD symptoms interfered with social and occupational functioning, the evidence does not show total occupational impairment, as there is no objective evidence that the Veteran's PTSD prevents him from working.  Moreover, the January 2015 VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, suggestive of a 50 percent disability rating.

The Veteran's PTSD from January 9, 2015 more closely corresponds to the requirements for a 70 percent evaluation and does not more nearly approximate a 100 percent rating.  Accordingly, an increased rating greater than 70 percent for PTSD from January 9, 2015 is not warranted.

With consideration of the benefit of the doubt, an initial disability rating of 70 percent, but no greater, is warranted for the Veteran's PTSD prior to January 9, 2015.  However, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD prior to and from January 9, 2015.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's PTSD symptomatology is contemplated by the rating criteria for a 70 percent rating prior to and from January 9, 2015.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 100 percent at any time during the appeal period.  Accordingly, referral for an extraschedular rating for PTSD is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.



ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial disability rating of 70 percent, but no greater, is warranted for the Veteran's PTSD prior to January 9, 2015.

Entitlement to a staged initial disability rating greater than 70 percent from January 9, 2015 is denied.


REMAND

The Veteran seeks service connection for a skin disorder, muscle and joint pain, chronic fatigue, loss of muscle control, and memory problems.  He contends that service connection is warranted for these disabilities as symptoms of a medically unexplained chronic multisymptom illness or as due to an undiagnosed illness that he believes resulted from his service in Southwest Asia during the Persian Gulf War from December 1990 to May 1991.

In March 2015, the Board remanded these matters to obtain a VA examination and opinion regarding whether the Veteran's claimed disabilities are undiagnosed conditions and/or part of a medically unexplained chronic multisymptom illness.  Although the Veteran was afforded a VA examination in June 2016, review of the examination report reveals it to be inadequate.  Specifically, the June 2016 VA examiner did not provide a comprehensive examination of the Veteran, as reflected by the statement "No answer provided" to the entirety of the medical history section and the section entitled "Diagnosed illnesses with no etiology."  There is no indication that a comprehensive physical examination was conducted, as the examiner indicated only "Normal PE."  Most importantly, the June 2016 VA examiner did not answer the questions posed by the Board's March 2015 Remand as to whether the Veteran's claimed symptoms were part of a diagnosed disability, an undiagnosed condition, and/or part of a medically unexplained chronic multisymptom illness.  Given the inadequacy of the June 2016 VA examination, a new VA examination is warranted to determine whether the Veteran's skin disorder, muscle and joint pain, chronic fatigue, loss of muscle control, and memory problems are undiagnosed illnesses or part of a medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

With regard to the issue of entitlement to a TDIU, that issue is inextricably intertwined with the claims for service connection remanded herein.  Accordingly, it is not for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's skin rash symptoms, muscle and joint pain, chronic fatigue, loss of muscle function, and memory problems.  The claims file should be provided to and reviewed by the examiner. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability associated with the claimed disabilities of skin rash symptoms, muscle and joint pain, chronic fatigue, loss of muscle function, and memory problems is directly related to active service.

If a diagnosis cannot be rendered concerning the Veteran's skin rash symptoms, muscle and joint pain, chronic fatigue, loss of muscle function, and memory problems, the VA examiner is asked to state whether the Veteran's skin rash symptoms, muscle and joint pain, chronic fatigue, loss of muscle function, and memory problems, considered both alone and in conjunction, are symptoms of a diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

A complete rationale for all opinions expressed should be provided.  In rendering the requested opinions and rationale, the examiner must reconcile his/her opinion with the Veteran's testimony and the lay statements of record regarding in-service and post-service symptomatology.  In that regard, the Veteran has provided lay statements that he experienced symptoms of muscle and joint pain, muscle fatigue, skin rashes, memory problems, and chronic fatigue immediately following service discharge, and that he sought treatment for those symptoms at VA in 1992.  The examiner is advised that the Veteran is competent to report observable symptomatology and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.  The examiner's rationale should also specifically address the fact that the Veteran reported symptoms of joint and muscle pain, skin rash, fatigue, joint stiffness, and intermittent rashes in 1995 and 1996.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


